NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

             MIGUEL ALVARADO RAMIREZ, SR., Petitioner.

                         No. 1 CA-CR 14-0719 PRPC
                             FILED 2-21-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2004-015568-001 DT
                  The Honorable Joseph C. Welty, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Miguel Alvarado Ramirez, Sr., Florence
Petitioner



                       MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Margaret H. Downie joined.
                             STATE v. RAMIREZ
                             Decision of the Court

B E E N E, Judge:

¶1             Petitioner Miguel Alvarado Ramirez, Sr. pled guilty to second
degree murder and the superior court sentenced him to a presumptive term
of sixteen years’ imprisonment. Ramirez petitions for review from the
summary dismissal of a petition for writ of habeas corpus the superior court
properly treated as Ramirez’s third successive petition for post-conviction
relief pursuant to Arizona Rule of Criminal Procedure 32.3. Ramirez argues
the trial court erred when it denied Ramirez’s requests to expand the record
on appeal; that he did not receive all of the discovery he should have
received from his counsel and/or the State; and that there was an
insufficient factual basis to support his plea.

¶2             We deny relief. First, Ramirez did not raise these issues in the
petition at issue below. A petition for review may not present issues not
first presented to the trial court. State v. Ramirez, 126 Ariz. 464, 468, 616 P.2d
924, 928 (App. 1980); State v. Wagstaff, 161 Ariz. 66, 71, 775 P.2d 1130, 1135
(App. 1988); State v. Bortz, 169 Ariz. 575, 577-78, 821 P.2d 236, 238-39 (App.
1991); Ariz. R. Crim. P. 32.9(c)(1)(ii); see also State v. Swoopes, 216 Ariz. 390,
403, ¶ 41, 166 P.3d 945, 958 (App. 2007); State v. Smith, 184 Ariz. 456, 459,
910 P.2d 1, 4 (1996) (both holding there is no review for fundamental error
in a post-conviction relief proceeding). Second, Ramirez has raised and/or
could have raised these issues in prior post-conviction relief proceedings.
Any claim a defendant raised or could have raised in an earlier post-
conviction relief proceeding is precluded. Ariz. R. Crim. P. 32.2(a). None
of the exceptions under Rule 32.2(b) apply.

¶3            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                          2